

[exhibit10a.jpg]
CONFIDENTIAL
September 11, 2013


Mr. Ivor J. Evans
Meritor, Inc.
2135 West Maple Road
Troy, MI 48084


Dear Ike:


As Chairman of the Compensation and Management Development Committee (the
“Committee”) of Meritor, Inc. (“Meritor” or the “Company”), I am pleased to
provide you the proposed terms of compensation for your employment as Chairman,
Chief Executive Officer and President of Meritor. If you agree with these terms,
please countersign this letter, after which all terms of this letter will be
subject to approval by the Meritor Board of Directors and shall not become
effective until such approval is received.


Base Salary -- You will receive a base salary of $1,000,000 annually ($83,333
per month) to be paid in semi-monthly installments and prorated for any partial
pay period from the effective date of this offer.


Hiring Incentive Award – Effective September 11, 2013, the Company will provide
you with a new hire grant of 350,000 performance-based, non-qualified stock
options. Stock options will vest upon achieving three (3) separate stock price
performance hurdles, provided, however, that in no event shall any stock options
vest prior to one (1) year from the date of grant and if one (1) or more of the
performance vesting hurdles are achieved prior to one (1) year from the date of
grant, then the vesting thereof shall not occur until the first anniversary of
the date of grant. Failure to achieve the performance vesting hurdles by
September 30, 2016 will result in forfeiture of any of the unvested stock
options. Vested stock options will have a term to exercise of five years from
the date of grant. The stock price performance hurdles are defined as achieving
a thirty (30) trading-day average closing stock price for shares of Meritor
common stock as follows:


•
One-third of the grant, or 116,666 stock options, will vest upon the achievement
of an average stock price of no less than $12.00 as defined above;

•
One-third of the grant, the second third or 116,667 stock options, will vest
upon the achievement of an average stock price of no less than $14.00 as defined
above; and

•
One-third of the grant, the final third or 116,667 stock options, will vest upon
the achievement of an average stock price of no less than $16.00 as defined
above.





--------------------------------------------------------------------------------

September 11, 2013
Page 2







Notwithstanding the foregoing, should your employment with the Company terminate
prior to March 1, 2015, other than with consent by the Board of Directors, all
unvested stock options will be forfeited. Termination of employment other than a
Termination for Cause (as defined under the Company’s 2010 Long-Term Incentive
Plan, as amended (the “LTIP”)) on or subsequent to March 1, 2015 will result in
the stock options continuing to vest until September 30, 2016 based on the above
performance vesting criteria.


Vesting provisions for the hiring incentive award will be subject to change of
control provisions set forth below.


Short-Term and Long-Term Compensation – As part of your employment, you will be
eligible to participate in the Meritor Incentive Compensation Plan (“ICP”) with
a target award of 100% of your base salary and a maximum opportunity of up to
200% of your base salary based on achievement of Company performance factors as
approved under the plan at the beginning of each year; provided, however, that
the Committee has the discretion to adjust the award once it is calculated
(either upward by up to 50% or downward by up to 100%) based on your performance
during the fiscal year. Your participation in the ICP will begin on October 1,
2013 as part of the Fiscal Year 2014 ICP program. Any partial year of active
employment will result in a prorated award based on active time worked during
the fiscal year.


You will also be eligible to participate in the LTIP on a basis that is
reasonably comparable to other Company executive officers as approved by the
Board of Directors each year. For the Fiscal Year 2014-2016 cycle, you will be
provided with a long-term incentive compensation target award of approximately
$4,200,000 for that performance cycle. The amount, mix and general terms and
conditions of your long-term incentive compensation awards will be determined by
the Committee and approved by the Board of Directors at the beginning of each
performance period. For the Fiscal Year 2014-2016 awards, termination of your
employment on a voluntary basis by you, other than with consent by the Board of
Directors, or by the Company other than in a Termination for Cause (as defined
in the LTIP) prior to March 1, 2015 will result in the vesting of shares on a
prorated basis based on the number of full and partial months worked prior to
termination assuming performance requirements are met. Termination of employment
other than in a Termination for Cause on or subsequent to March 1, 2015 will
result in the vesting of awards under their approved vesting schedule. The terms
and conditions of the long-term incentive awards will be in accordance with the
provisions of the LTIP (or any subsequent Plan) and as approved by the
Committee.


Vesting provisions for long term incentive compensation awards will be subject
to change of control provisions set forth below and defined in the LTIP.






--------------------------------------------------------------------------------

September 11, 2013
Page 3





Employee Benefits – As an employee of Meritor, you will be eligible to
participate in the savings, and health and welfare benefit plans, including
short-term and long-term disability programs, that are sponsored by Meritor and
generally available to our executive employees for the time which you are
employed. As the Chief Executive Officer of Meritor, you shall also be entitled
to receive cash in lieu of perquisites in the amount of $34,000 annually. Your
participation in the benefit plans and programs is determined by the terms and
provisions of these plans and programs, as they may be amended from time to
time.


Change in Control Protection – In the event of a Change of Control (as defined
in the LTIP), although you will not be eligible for cash severance related to
your base salary and ICP opportunity, you will be eligible for vesting and
payment of equity awards and awards under cash performance plans under the LTIP
in accordance with the terms of that plan and the related grants and agreements.


Sincerely,


/s/ William R. Newlin
William R. Newlin




Agreed to:


_/s/ Ivor J. Evans
Ivor J. Evans
Dated: September 11, 2013


